Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  130400-1 & (50)                                                                                     Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  EMILE RIHANI, Individually and as                                                                   Robert P. Young, Jr.
  Next Friend of DEENA RIHANI, a minor,                                                               Stephen J. Markman,
                                                                                                                     Justices
               Plaintiff-Appellee/

               Cross-Appellant, 

  v      	                                                         SC: 130400-1      

                                                                   COA: 256921; 256941      

                                                                   Lapeer CC: 02-031545-NO

  L. D’AGOSTINI & SONS, INC., 

            Defendant-Appellant, 

  and
  GREELEY & HANSEN OF MICHIGAN, LLC, 

           Defendant/Cross-Appellee, 

  and
  CITY OF DETROIT,

             Defendant. 

  _________________________________________/ 


         On order of the Court, the application for leave to appeal the October 25, 2005
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2006                        _________________________________________
         p0522                                                                Clerk